PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FISCHER et al.
Application No. 16/971,986
Filed: 21 Aug 2020
For: CIRCUIT BREAKER HOUSING
Docket No. FDST-P180151
:
:
:	DECISION ON PETITION
:
:



This is a decision on the “RENEWED PETITION UNDER 37 CFR 5.25”, filed             November 17, 2021.

It has been determined that a retroactive license for foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 C.F.R. 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. 5.11 through error.

Country						Date

Germany						February 23, 2018
													
Telephone inquiries concerning this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  Foreign Filing License